DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 7/3/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  12/4/2020 and 7/3/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite.
Regarding claim 1, using phrase “ a first segment” and “a second segment” , “ a first plane” and “ a second plane” and further more “first 
Claims 2- 20 depends on claim 1 inherently claims make indefinite. 
Regarding claim 17, using phrase “ a third segment” and “a fourth segment” , “ a third plane” and “ a fourth plane” . Claim did not mention third segment is a third driving mechanism and a fourth segment is a fourth driving mechanism and a third plane and a fourth plane are third magnetic element and a fourth magnetic element. Therefore claim make indefinite.
Claims 18-20 depends on claim 17. Therefore claim make indefinite.
Claim Rejections - 35 USC § 102
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by HU et al (2020/0068055 A1).
 Regarding claim 1, Hu et al discloses (refer to figures 1-9) a driving module (109), comprising:  a fixed portion (102);  a movable portion movably connected to the fixed portion and used to hold an optical element having an optical axis (paragraph 0060);  a driving assembly disposed on the fixed portion or the movable portion for driving the movable portion to move relative to the fixed portion (figure 2); and  a circuit assembly electrically connected to the driving assembly (paragraph 0022) and comprising a first segment and a second segment, wherein the first segment is positioned at a first plane, the second segment is positioned at a second plane, the first plane and the second 
Regarding claim 2, Hu et al discloses wherein the first plane and the second plane has a distance greater than zero (paragraph 0024-0030) .  
Regarding claim 3, Hu et al discloses wherein the first segment and the second segment are positioned at a side of the fixed portion when viewed along the optical axis (paragraph 0024-0030).  
Regarding claim 4, Hu et al discloses wherein a shortest distance between the first segment and the movable portion is greater than a shortest distance between the second segment and the movable portion when viewed along the optical axis (paragraph 0024-0030).  
Regarding claim 5, Hu et al discloses wherein the second segment is positioned between the first segment and the optical axis when viewed along the optical axis (paragraph 0024-0030).  
Regarding claim 6, Hu et al discloses wherein the circuit assembly further comprises a connecting segment, and the first segment and the second segment are connected by the connecting segment (paragraph 0024-0030).  
 Regarding claim 7, Hu et al discloses wherein the first segment, the second segment and the connecting segment extend to different directions (paragraph 0024-0030).  
Regarding claim 8, Hu et al discloses wherein the first segment and the second segment extend to an identical direction, and the connecting segment extends to another direction different from the first segment and the second segment (paragraph 0024-0030) .  

Regarding claim 10. Hu et al discloses wherein an angle between the first segment and the connecting segment is greater than an angle between the second segment and the connecting segment (paragraph 0024-0030).  
Regarding claim 11, Hu et al discloses wherein the connecting segment has a curved structure (paragraph 0024-0030).  
Regarding claim 12, Hu et al discloses wherein the circuit assembly is movably connected to the movable portion and the fixed portion (paragraph 0024-0030).  
Regarding claim 13, Hu et al discloses wherein the first segment is connected to the fixed portion, and the second segment is connected to the movable portion (paragraph 0024-0030).  
Regarding claim 14, Hu et al discloses wherein the first plane is not parallel to the second plane (paragraph 0024-0030).  
Regarding claim 15, Hu et al discloses wherein the first segment and the second segment extend to different directions (paragraph 0024-0030).  
Regarding claim 16, Hu et al discloses wherein the second segment comprises two sub-segments extend to an identical direction, and a gap is formed between the two sub-segments (paragraph 0024-0030).  
Regarding claim 17, Hu et al discloses further comprising another circuit assembly electrically connected to the driving assembly and comprising a third segment and a fourth segment, wherein the third segment is positioned on a third plane, the fourth 
Regarding claim 18, Hu et al discloses wherein the first segment and the third segment are connected to the fixed portion and extend to different directions (paragraph 0024-0030).  
Regarding claim 19, Hu et al discloses wherein the first segment and the third segment are connected to the fixed portion, the second segment and the fourth segment are connected to the movable portion, and the second segment and the third segment extend to an identical direction (paragraph 0024-0030).  
Regarding claim 20 Hu et al discloses, wherein the first segment and the third segment are connected to the fixed portion, and the first plane is parallel to the third plane (paragraph 0024-0030).  
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/30/2021